El Juez Asociado Sr. Franco Soto,
emitió la opinión del tribunal.
*63El 10 de marzo de 1920 ocurrió en Santurce, parada 19, un accidente en el que un automóvil de la demandada arrolló al niño de corta edad, Antonio Sosa Galán, causándole va-rias lesiones de carácter grave; y alegándose que el acci-dente se debió a la culpa o negligencia del chauffeur que guiaba el auto, se estableció la demanda de este caso, fun-dándose además en los siguientes becbos: que la colisión su-cedió por negligencia del chauffeur que corría a gran velo-cidad en aquel sitio de gran pendiente y no poco movi-miento, sin tocar bocina ni ningún otro aparato para preve-nir al público del peligro que corría; que el automóvil ca-minaba por el centro de la carretera, en vez de ir por la de - recba, no fijando el chauffeur su atención en la guagua de donde el niño babía bajado en compañía de la madre para atravesar la carretera y no haciendo nada para evitar el choque, ya que desviándose a la derecha en un sitio tan an-cho como aquél, o doblando por la calle de “Dos Hermanos” o aplicando los frenos, lo hubiera, evitado.
La demandada negó los hechos esenciales de la demanda y alegó como materia nueva de defensa, la negligencia contri-butoria de la demandante y el hecho de que la persona que guiaba el automóvil, no era ni había sido empleado o agente de la demandante.
El caso fué juzgado y la corte inferior declaró sin lugar la demanda, por lo que se ha establecido el presente recurso.
En la opinión de la corte inferior se admite que el su-ceso se debió a la negligencia del chauffeur que manejaba el automóvil, pero al mismo tiempo declara irresponsable a la demandada por el fundamento de que la relación entre el dueño del garage que designó al chauffeur para traer dicho automóvil de Oaguas a San Juan y la demandada, es la demandante y mandatario' y no se probó que el mandatario estuviera facultado para nombrar un sustituto. Según la relación que de los hechos hace el juez sentenciador, noso-tros podemos llegar con vista de la prueba, a la misma *64Conclusión ele que a la demandada no se le puede imputar la negligencia del chauffeur, pero no en virtud del razona-miento legal sentado por la corte inferior, considerando al chauffeur como un mandatario sustituto sin facultad el man-datario para nombrarlo, sino más bien porque se trata sim-plemente de un contrato sobre arrendamiento de obras y servicios, y ésta es la verdadera cuestión legal que nos co-rresponde examinar y dejar resuelta en este caso.
De los hechos resulta que un automóvil de la demandada había sido vendido a cierta persona residente en Cayey; que al pasar el auto por Caguas tuvo una avería y se le dobló un tapalodo; que por orden del manager de la corporación demandada fué llevado al garage de un tal Francisco Pe-reirá, en Caguas, para ser reparado; que se ajustó la re-paración en $35, pero dándosele instrucciones a Pereira que una vez terminado el trabajo, trajera el automóvil a San Juan para ser examinado; que Pereira no trajo personal-mente el automóvil a San Juan, sino que encomendó al chauffeur Manuel Jiménez para hacerlo y a quien fué que le ocurrió el accidente al pasar por la parada 19 de San-turce arrollando al niño Sosa Galán y causándole las le-siones graves que describe la demanda.
Fundada en esos hechos la parte apelante presenta este caso bajo dos puntos de vista. Bajo el primero, sostiene el mismo razonamiento de la corte inferior, o sea la teoría del mandato, con la diferencia de que alega que la corte interpretó erróneamente las disposiciones que regulan el mandato, toda vez que no apareciendo que le estuviera pro-hibido a Pereira designar a un tercero para traer el auto-móvil a San Juan, la demandada era responsable por la culpa o negligencia del chauffeur que dió lugar al choque o coli-sión con el perjudicado. El segundo punto, sin abandonar el primero por su relación o semejanza, se refiere a la apli-cación del principio “respondeat superior”, intentándose establecer una relación de principal y empleado (master and *65servant) entre la demandada y el chauffeur. Pero nuestra conclusión es, que ni una ni otra teoría son aplicables a los hechos del presente caso.
Los artículos 1445 y 1447 del Código Civil prescriben:
“Artículo 1445. — El arrendamiento puede ser de cosas o de obras o servicios.”
“Artículo 1447. — En el arrendamiento de obras o -servicios, una de las iiartes se obliga a ejecutar una obra, o a prestar a la otra un servicio por precio cierto.”
'A los efectos de determinar las relaciones jurídicas, que surjan del artículo 1447 supra, entre las partes contratantesy terceras personas, se hace indispensable fijar su natura-leza y analizar los elementos que le distinguen de otras re-laciones contractuales como las referidas por el apelante que aunque similares pertenecen, sin embargo, a estipula-ciones contractuales diferentes.
El contrato que define el repetido artículo 1447, entra dentro de la denominación genérica de un “bailment” para beneficio mutuo. Se han dado varias definiciones de lo que-debe entenderse por tal contrato pero aunque todas ellas se-llan clasificado en dos grupos, según se siga a Blackstone o a los autores Kent y Jones, “sin entrar en una discusión de los muchos argumentos a favor y. en contra de uno u otro de estos dos variables criterios, puede-observarse que la pa-labra ‘bailments’ procede del francés ‘bailler’, y significa 'en-tregar’; y en su significación corriente, la que se ajusta a las autoridades modernas y es sustancialmente exacta, puede decirse que significa la entrega de propiedad personal por una persona a otra en depósito para un fin específico, con un contrato expreso o tácito de que el depósito será fiel-mente cumplido y la propiedad devuelta o se dará debida cuenta de la misma cuando el fin especial ha sido Cumplido, o guardado hasta que el depositante la reclame.” 3 R. CL. 72, 73.
*66La conexión de mandante y mandatario o de principal y agente que insiste el apelante que hay entre el chauffeur y .la demandada son también una derivación del “bailment” . del cual, habiendo hecho las autoridades una división téc-nica de sus diferentes derivaciones, las han comprendido en cinco clases las cuales con sus nombres romanos son como sigue: depositum, mandatum, commodatum, pignori accep-tum o vadium y locatum. Y esta última, o sea el arrenda-miento, ha sido subdividida en (1) locatio rei; (2) locatio operis faciendi; (3) locatio custodiae, y (4) locatio operis mercium vehendarium. Pero esta división y subdivisión técnica, que corresponde más o menos al viejo sistema Romano, se ha sustituido por una clasificación más moderna, que comprende tres grupos, y en su apoyo, se dice por las au-toridades y la jurisprudencia:
“La idea principal de nuestra ley con respecto a depósitos (iailments) está envuelta en la consideración de recompensa o no recompensa, y como se verá más claramente después; el principio fundamental es el pensamiento de que en aquella persona por cuyo trabajo o molestia no ba de ser compensado debe descansar más sim-plemente la obligación de cuidar. Por tanto de acuerdo con este principio, los depósitos (bailments) se clasifican abora bajo estas tres denominaciones: (1) Aquellos que son para único beneficio del depositante; (2) Los que son para beneficio exclusivo del depo-sitario; y (3) Los que son para beneficio de ambas partes.” 3 R. C. L. 80.
“Así, en la primera clase, los depósitos (bailments) para be-neficio del depositante, están comprendidos el depositum y man-datum; el commodatum está comprendido en la segunda clase, pues ■es un depósito (bailment) para único beneficio del depositario y la tercera clase, depósitos (bailments) para beneficio de ambas partes •comprende el locatum con sus subdivisiones, y pignory acceptum •o vadium3 id. 80.
Se desprende de lo que antecede, que si bien el mandato y el arrendamiento de obras o servicios tienen sus puntos de contacto por lo que traen un origen común, se diferencian *67sin embargo, en ciertas características que les distinguen y sus consecuencias legales tienen que ser distintas. En el mandato el principio de representación constituye la esencia de este contrato, y eso precisamente es lo que le diferencia del contrato de arrendamiento de servicios, locatio operis faciendi.
“Otro contrato con el que corre peligro de confundirse el arren- ■ damiento de obras o servicios es con el mandato. Suele señalarse entre ambos la diferencia que origina la absoluta necesidad del pre ció en el arrendamiento, al paso que el mandato se supone gratuito, según el artículo 1711, a no ser que el mandatario tenga por ocupa-ción el desempeño de servicios de la especie a que el mandato se re-fiere, en cuyo caso se presume la obligación de retribuirlo. Más el motivo de distinción fundamental entre uno y otro contrato, es-triba en la consideración del principio de representación que in-forma el mandato y que no toma parte pára nada en el arrenda-miento. La intención de las partes será el punto principal que habrá que poner en claro en los casos dudosos.” Manresa, Com. Cod. Civ., tomo 10, p. 414.
La misma autoridad refiriéndose al mandato en sus re-laciones con el‘arrendamiento de servicios, añade:
“Con posterioridad a la publicación del Código, el Tribunal Supremo, sin desdeñar ni repugnar la antigua doctrina de la gra-tuidad del mandato, ha fijado, a nuestro entender, con más acierto la naturaleza jurídica del mismo, basándola en la representación, de suerte que donde quiera que exista, hay un mandato. * * *.
“El mismo Tribunal, por sentencia fecha 27 de Octubre de 1899, ha fijado también la diferencia sustancial entre el arrendamiento de servicios y el contrato de mandato, al determinar el alcance del artículo 1544 y rechazar la aplicación indebida hecha por la sala del artículo 1709. Mientras en el primero, una de las partes se obliga a ejecutar una obra o a prestar a la otra un servicio por precio cierto, en el mandato lo esencial es la representación confe-rida, y sin ella no existe el contrato. ’ ’ Manresa, Com. Cod. Civ , tomo 11, p. 421.
A la luz de los principios expuestos el dueño del garage donde se reparó el automóvil que causó el accidente no os-*68tentaba la representación de la demandada, pues aquél so-lamente ejecutaba una obra y prestaba un servicio por un precio cierto y sus actos por consiguiente, en relación con terceras personas por daños que recibieran, mientras que-daba el automóvil bajo su control y durante su entrega, no podían afectar en modo alguno a dicha demandada, ni me nos podía alcanzarle responsabilidad alguna a dicha deman-dada bajo el principio de “respondeat superior”, en el sen-tido de que la demandada tuviera, en su defecto de mandante, el carácter de principal en conexión con el dueño del garage y considerarse éste último su empleado. Tal relación tam-poco existe en este caso, pues para ello era esencial demos-trar que la demandada, tuvo intervención en la selección del chauffeur que condujo el automóvil así como el control y dirección del trabajo de ’dicho chauffeur en todos sus detalles.
“Parece estar muy bien establecido que un depositante (bailor-1 no puede ser responsable a una tercera persona por el uso negli-gente de su depositario, de la cosa depositada. Tal responsabili-dad sólo podría sostenerse por virtud -de la teoría de que un depo-' sitante está en la relación de principal o amo para con el deposi-tario y que tal relación no existe lo indica el hecho de que los de-beres y obligaciones del depositante y depositario son totalmente distintos, y que el primero no tiene control sobre los empleados del segundo.” 3 E. C. L. 145, 146.
“Los elementos esenciales son que el principal tendrá el control y dirección no sólo del empleo a que se refiere el contrato sino de todos sus pormenores, y tendrá el derecho de emplear a su gusto y mediante debida causa separar del empleo a aquellos que le sirven.” 18 R. C. L. 491.
“Es además, esencial la relación de principal y empleado, y la regla por supuesto es la misma cuando el fin es que el empleado procederá como un agente o representante del patrono o principal, que el principal tendrá la facultad y autoridad de dirigir y regular los actos del supuesto empleado. Teniendo esta facultad el principal debe responder. No teniéndola no puede ser hecho responsa-ble. Respondeat superior es la base de la responsabilidad; y si el patrono o principal carece de facultad para ordenar o dirigir los *69actos del alegado empleado o agente no hay ningún superior cuyo deber sea responder por los actos del inferior.” Id. id. 782-83.
Como en el caso que nos ocupa no aparece • que exista disparidad sobre los hechos, las cuestiones discutidas se han reducido a cuestiones de ley, y habiendo considerado que solamente se trata de un arrendamiento de servicios y obras celebrado entre la compañía demandada y el dueño del garage Sr. Pereira, no existe responsabilidad alguna que pueda imputársele a la demandada con motivo del accidente ocurrido y que ocasionó los daños que se han intentado re-clamar en esta acción.
Por las razones expuestas la sentencia inferior, debe con-firmarse.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Asocia-dos Wolf, Aldrey y Hutchison.